UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1399



In re: KAREEM JAMAL CURRENCE,

                    Petitioner.



              On Petition for Writ of Mandamus. (3:05-cr-00231-MLH-1)


Submitted: June 13, 2019                                          Decided: June 17, 2019


Before WYNN and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kareem Jamal Currence, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kareem Jamal Currence has filed a petition for a writ of mandamus alleging the

district court has unduly delayed acting on several motions Currence filed in his criminal

matter, and he seeks an order from this court directing the district court to act on the

motions. The present record reveals no undue delay in the district court. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the mandamus petition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                     PETITION DENIED




                                            2